EXHIBIT (e)(4)(b) Schedule A II. Funds sold since June 23, 1997 Sales Commissions on Name of Fund Adopting this Agreement (effective date) Class B Shares Eaton Vance Floating-Rate Fund (August 14, 2000) 6.25% Eaton Vance Floating-Rate & High Income Fund (June 19, 2000) 6.25% Eaton Vance AMT-Free Municipal Bond Fund (October 17, 1997) 5% Eaton Vance Tax-Managed Multi-Cap Growth Fund (June 19, 2000) 6.25% Eaton Vance Tax-Managed Small-Cap Growth Fund 1.1 (August 11, 5% 1997) Eaton Vance Tax-Managed International Growth Fund (March 2, 1998) 5% Eaton Vance Tax-Managed Value Fund (August 16, 1999) 5% Eaton Vance Tax-Managed Growth Fund 1.2 (October 16, 2000) 6.25% Eaton Vance Tax-Managed Small-Cap Growth Fund 1.2 (October 16, 6.25% 2000) Eaton Vance Equity Research Fund (August 13, 2001) N/A Eaton Vance Tax-Managed Equity Asset Allocation Fund (December 6.25% 10, 2001) Eaton Vance Tax-Managed Mid-Cap Core Fund (December 10, 2001) 6.25% Eaton Vance Tax-Managed Small-Cap Value Fund (December 10, 2001) 6.25% Eaton Vance Low Duration Fund (June 18, 2002) 6.25% Eaton Vance Tax-Managed Dividend Income Fund (February 10, 2003) 6.25% Eaton Vance Diversified Income Fund (November 15, 2004) 6.25% Eaton Vance Dividend Income Fund (August 8, 2005) 6.25% Eaton Vance International Equity Fund (February 13, 2006) 6.25% Eaton Vance Structured Emerging Markets Fund (March 27, 2006) 6.25% Eaton Vance Floating-Rate Advantage Fund (August 6, 2007) N/A Eaton Vance Cash Management Fund (October 19, 2009) 6.25%
